NO. 07-03-0142-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                NOVEMBER 3, 2004

                        ______________________________


                     MINERAL EXCHANGE, LTD., APPELLANT

                                         V.

                        TEXACO INC., ET AL., APPELLEES


                      _________________________________

             FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                  NO. 31976; HONORABLE LEE WATERS, JUDGE

                       _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Pending before this Court is an agreed motion filed by appellants/conditional

appellees Mineral Exchange, Ltd., Kaari Oil Company, and Bourland and Leverich Oil and

Gas, Ltd. and appellees/conditional appellants Texaco Exploration and Production, Inc.

and Pioneer Natural Resources USA, Inc. by which they request this appeal be dismissed
with prejudice and that each party bear its own costs and fees. Without passing on the

merits of the appeal, the motion is granted. Having dismissed the appeal at the request

of all parties, no motion for rehearing will be entertained and our mandate will issue

forthwith.


       Accordingly, the appeal is dismissed with prejudice.     See Tex. R. App. P.

42.1(a)(2)(A).


                                        Don H. Reavis
                                          Justice




                                          2